Citation Nr: 0825399	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 
2004 for the award of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than June 23, 
2004 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran appeared at the Louisville RO in April 2007 and 
testified by videoconference before the undersigned Veterans 
Law Judge.  A written transcript of the hearing testimony is 
included in the record.

In the October 2004 rating decision that is the subject of 
this appeal, the RO granted service connection for bilateral 
hearing loss and tinnitus, and assigned an effective date of 
July 8, 2004.  In a May 2006 rating decision, an earlier 
effective date of June 23, 2004 was assigned.  Thereafter, 
the veteran filed his substantive appeal; therefore, the 
issue of whether an effective date earlier than June 23, 2004 
is warranted remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO rating decision assigning a 
particular rating, and a subsequent RO decision assigns a 
higher rating that is less than the maximum available 
benefit, the pending appeal is not abrogated).

For the reasons expressed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is 
required.



REMAND

The veteran submitted a claim for service connection for 
bilateral hearing loss and otitis media in April 1991.  The 
veteran's claim was denied by a September 1991 rating 
decision, which found that there was no evidence of hearing 
loss or otitis media in service or within one year of the 
veteran's separation from service.  The veteran filed another 
claim for service connection for bilateral hearing loss in 
February 1994.  An undated letter from the RO disallowed this 
claim, stating that the veteran had not submitted new and 
material evidence as he had been instructed.  In February 
2001, the veteran submitted a claim for service connection 
for bilateral hearing loss and tinnitus.  A June 2002 rating 
decision denied both of these issues, finding that the 
veteran had not submitted new and material evidence in 
relation to his hearing loss claim and that there was no 
evidence of tinnitus in service.  In June 2004, the veteran 
filed his current claim for service connection for bilateral 
hearing loss and tinnitus.

The veteran contends that the date of the award of service 
connection for bilateral hearing loss and tinnitus should be 
earlier than June 23, 2004.  At his April 2007 hearing, the 
veteran testified that the RO had the necessary information 
to make a positive decision on his bilateral hearing loss 
claim in 1991.  The veteran also appears to contend that he 
should have been granted service connection for tinnitus in 
2001.  

Thus, it appears that the veteran has raised the issues of 
clear and unmistakable error (CUE) in the September 1991 
rating decision that denied service connection for bilateral 
hearing loss, and the June 2002 rating decision that denied 
service connection for bilateral hearing loss and tinnitus.

However, the RO has not adjudicated the CUE issues, which the 
Board finds are inextricably-intertwined with the issues of 
earlier effective dates for the award of service connection 
for bilateral hearing loss and tinnitus, which are currently 
pending on appeal before the Board.  The Board finds that the 
CUE issues must be initially adjudicated by the RO prior to 
an appellate decision on the earlier effective date issues, 
as a finding of CUE in the September 1991 or June 2002 rating 
decisions would either render moot or have a significant 
impact on the issues on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably-
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should adjudicate the issues 
of whether the September 1991 rating 
decision that denied service connection 
for bilateral hearing loss, and the June 
2002 rating decision that denied service 
connection for bilateral hearing loss and 
tinnitus were clearly and unmistakably 
erroneous.  The AMC should notify the 
veteran and his representative of the 
decision and of the veteran's appellate 
rights.  If the CUE claims are denied and 
the veteran files a timely notice of 
disagreement, the AMC should issue an 
appropriate SOC and notify the veteran and 
his representative that that matter will 
be before the Board only if a timely 
substantive appeal is submitted.

2.  Upon completion of the requested 
development, the AMC should again review 
the claims for entitlement to an effective 
date prior to June 23, 2004 for the award 
of service connection for bilateral 
hearing loss and tinnitus, considering the 
determination in the CUE claims.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The AMC must retain the claims folder 
until the veteran perfects an appeal on 
any CUE issue, or the date upon which the 
time period for doing so expires, 
whichever occurs earlier.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




